SUMMARY ORDER

Petitioner Xiu Yu Liu, a native and citizen of the People’s Republic of China, seeks review of a July 31, 2008 order of the BIA denying her motion to reconsider. In re Xiu Yu Liu, No. A73 133 065 (B.I.A. *41Jul. 31, 2008). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
We review the BIA’s denial of a motion to reconsider for abuse of discretion. See Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir.2006). Here, the BIA properly denied Liu’s motion to reconsider where she failed to specify errors of fact or law in the BIA’s prior decision as required by 8 C.F.R. § 1003.2(b)(1). See Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 90 (2d Cir.2001). Liu’s argument before the BIA and this Court — that the BIA erred in finding that she had not demonstrated changed country conditions — is without merit. The BIA properly discounted the additional evidence that Liu submitted in an attempt to demonstrate changed country conditions, particularly in light of the IJ’s underlying adverse credibility determination, which the BIA had previously affirmed. See Qin Wen Zheng v. Gonzales, 500 F.3d 143, 147-48 (2d Cir.2007). Thus, the BIA did not abuse its discretion in denying Liu’s motion to reconsider. See Jin Ming Liu, 439 F.3d at 111.
For the foregoing reasons, the petition for review is DENIED. As we have completed our review, the pending motion for a stay of removal in this petition is DISMISSED as moot.